FILED

uNITED srArEs DISTRICT couRT lAN 1 o 2012
F@R THE DISTRICT ®F C@LUMBIA clerk, u.s. ors-wm a. sankruprcy
Courts for the District of Columbla
O.G. Mattox, )
)
Plaintiff, )
)
v. ) Civil Action No.  

) .
)
Pon’s Engineering, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

Plaintiff is a resident of Milwaukee, Wisconsin, suing an engineering business in
Milwaukee, Wisconsin. The unwieldy complaint is difficult to follow, but plaintiff seeks
workers’ compensation under Wisconsin law and judicial review of decisions issued by "the

lower courts of Wisconsin and the [Appeals] Courts of Chicago IL." Compl. at 1-2.

As a general rule applicable here, this court lacks jurisdiction to review the decisions of
other courts. See Fleming v. Um`ted States, 847 F. Supp. l70, 172 (D.D.C. 1994), cert. denied
513 U.S. 1150 (1995). In addition, the complaint neither presents a federal question nor provides
a basis for diversity jurisdiction because both parties are based in Wisconsin. See Bush v. Butler,
521 F. Supp. 2d 63, 71 (D.D.C. 2007) ("Forjurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a

citizen of the same state as any defendant.") (citations omitted). A separate Order of dismissal

accompanies this Memorandum Opinion.  

l
U 1ted S s i rict Judge
Dace: January _L, 2012 ,f?@,qL¢./?